OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated July 15, 2005, the respondent was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i), (ii) and (iii) upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to cooperate with the petitioner’s investigation, his substantial admissions of acts constituting professional misconduct, and other uncontroverted evidence of professional misconduct. In that decision and order on motion, the petitioner was authorized to institute and prosecute a disciplinary proceeding against him based upon acts of professional misconduct, the issues raised were referred to the Honorable Herbert A. Posner, as Special Referee, to hear and report, and the respondent was directed to serve an answer to the petition and file it with the Court within 20 days after service upon him of the decision and order on motion dated July 15, 2005.
On August 4, 2005, the respondent was personally served with the July 15, 2005, decision and order on motion. Although the respondent’s attorney and grievance counsel have had several telephone conversations concerning the respondent’s various legal options, the respondent did not serve a copy of his answer on the petitioner, or on the Special Referee, or respond in any way to the petition, or to seek an extension of time to answer.
On September 13, 2005, the respondent’s attorney, Frank J. Cattarrasa, Esq., was served by certified mail, return receipt requested, with a copy of the. petitioner’s notice of motion to disbar the petitioner on default, returnable on September 30, 2005. The respondent has not served any response to the motion, nor has he requested any extension of time to do so. The petition contains six charges of professional misconduct.
Notwithstanding this Court’s directive that the respondent serve an answer to the petition within 20 days after service upon him of a copy of the July 15, 2005, decision and order on motion, he failed to timely serve a copy of his answer on the petitioner or on the Special Referee, or to respond in any way to the petition, or to seek an extension of time to answer.
*78The mandatory language in this Court’s July 15, 2005, decision and order on motion expressly states that “within 20 days after service upon him of a copy of this decision and order on motion, the respondent . . . shall serve an answer upon the petitioner and the Special Referee, and shall file the original answer in the office of the Clerk of this Court.” The respondent did not comply with that order.
Accordingly, the petitioner’s motion to disbar the respondent on default is granted, the six charges in the petition are deemed established, the respondent is disbarred on default, and, effective immediately, his name stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Adams, JJ., concur.
Ordered that the petitioner’s motion to disbar the respondent, Marc J. Domicello, admitted as Marc Jeffrey Domicello, on default is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Marc J. Domicello, admitted as Marc Jeffrey Domicello, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Marc J. Domicello, admitted as Marc Jeffrey Domicello, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Marc J. Domicello, admitted as Marc Jeffrey Domicello, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Marc J. Domicello, admitted as Marc Jeffrey Domicello, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).